FILED
                             NOT FOR PUBLICATION                            MAR 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30165

               Plaintiff - Appellee,             D.C. No. 3:03-cr-00171-JKS

   v.
                                                 MEMORANDUM *
 HENRY A. PANIAGUA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Alaska
                     James K. Singleton, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Henry A. Paniagua appeals from the 18-month sentence imposed following

revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. §

1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
       Paniagua contends that his sentence impermissibly increases the sentence

imposed for the underlying offense and that it violates the Eighth Amendment’s

prohibition against cruel and unusual punishment. The district court imposed the

bottom-of-the-Guidelines 18-month sentence to run consecutive to the sentence

imposed for the drug conspiracy conviction underlying the supervised release

violation.

       The record reflects that the district court imposed the 18-month sentence for

the legitimate purpose of punishing Paniagua for breaching the court’s trust by

violating the conditions of his supervised release. See United States v. Simtob, 485
F.3d 1058, 1062-63 (9th Cir. 2007). Moreover, Paniagua failed to demonstrate that

his consecutive sentence is grossly disproportionate to his violation of mandatory

terms of supervised release. See United States v. Meiners, 485 F.3d 1211, 1213

(9th Cir. 2007) (per curiam); see also Lockyer v. Andrade, 538 U.S. 63, 72 (2003).

       AFFIRMED.




AH/Research                                                                   09-30165